Title: To George Washington from Major Michael Ryan, 9 April 1778
From: Ryan, Michael
To: Washington, George



May it please your Excellency
April 9th 1778

It gives me pain to be under the Disagreeable Necessity of troubling you a Second time with matters concerning Myself, But when you are pleased to considder, how disagreeable it must be to me, to be acting in an Honorable Station in the army without rank, more especially as I once had rank in the Service, and was not deprived of that rank on account of any demerit of mine, that I know of, I hope your Excellency will excused me.
I beg leave to lay my Commission’s and appointments before your Excellency, with their respective dates,

          
            2nd Lieuts. Commission
            Jany 5th 1776
          
          
            Adjutants
            March 15th Do
          
          
            Appointed to do B. Majors Duty
            Septr 17th Do
          
          
            Appointed B. Major
            Novr 18th Do
          
          
            Receiv’d My Commission as Major 10th P. Regt
            Octr 23rd 1778
          
        
In Consequence of the Determination of the Board of Genl Officers, I receiv’d a letter from one of your Excellencies Aid De Camps ordering me to send in My Majors Commission Feby 20th 1777 which order I obey’d.

The Principles on which the Board of General Officers acted, (who declar’d My appointment as Major to the 10th Pensa Regt “Irregular”) have not been General, consequently did not carry that degree of Justice in them (in my humble opinion) which your Excellency has ever been noted for establishing throughout the Army.
They determined that I lost all pretensions to Rank when I became B. Major, Altho’ its well known to your Excellency that Many Gentlemen in Similar cases have receivd Rank from the dates of their Brevats, and appointments.
If I remained in the 5th Pennsa Regt and had only receiv’d Rank in a regular line, I should now be an old Capt. But I was over persuaded by Genl Gates to remain at Ticonderoga, as the other Gentlemen capable of doing B. Majors duty had all left that place.
I Submit my Pretensions to Rank in the Pennsylvania line to Your Excellency Humbly requesting you will appoint Some mode of determining them, Or (as the Campaign will in all probabillity soon be opened, and that I cannot consistant with My honor or Safety remain in My present Situation) I humbly request, you will grant me such a Dismission from the Army as your Excellency Shall think My Services have Meritted. I am with the greatest respect Your Excellencies Obedient Humble Servant

M. Ryan

